542 F.3d 668 (2008)
CASCADE HEALTH SOLUTIONS fka McKenzie-Williamette Hospital, an Oregon nonprofit corporation, Plaintiff-Appellant,
v.
PEACEHEALTH, a Washington State nonprofit corporation, Defendant-Appellee, and
PacificSource Health Plans, Defendant,
Regence Bluecross Blueshield of Oregon; Providence Health Plan; McKenzie-Williamette Regional Medical Center Associates, LLC, Defendant-Intervenors.
McKenzie-Willamette Hospital, Plaintiff-Appellee,
v.
Peacehealth, a Washington State nonprofit corporation, Defendant-Appellant, and
PacificSource Health Plans, Defendant,
Regence Bluecross Blueshield of Oregon; Providence Health Plan; MacKenzie-Willamette Regional Medical Center Associates, LLC, Defendant-Intervenors.
McKenzie-Willamette Hospital, Plaintiff-Appellee,
v.
Peacehealth, a Washington state nonprofit corporation, Defendant-Appellant. *669 
McKenzie-Willamette Hospital, an Oregon nonprofit corporation, Plaintiff-Appellant,
v.
Peacehealth, Defendant-Appellee.
Nos. 05-35627, 05-35640, 05-36153, 05-36202.
United States Court of Appeals, Ninth Circuit.
September 3, 2008.
Michael T. Garone, Thomas M. Triplett, Esquire, Schwabe, Williamson & Wyatt, Portland, OR, Laurence E. Thorp, Esquire, Thorp, Purdy, Jewett, Urness & Wilkinson, P.C., Springfield, OR, for Plaintiff-Appellant.
David Marx, Jr., Esquire, McDermott Will & Emery LLP, Chicago, IL, Melvin Laurence Popofsky, Esquire, Senior Counsel, Heller Ehrman, LLP, San Francisco, CA, for Defendant-Appellee.
Before: GOULD, PAEZ, and RAWLINSON, Circuit Judges.

ORDER VACATING PRIOR ORDER CERTIFYING QUESTION TO THE SUPREME COURT OF OREGON, AND FOR ISSUANCE OF MANDATE
On August 25, 2008, this Court was advised that the parties have resolved the dispute that gave rise to this appeal. In light of this resolution, the motion to vacate certification and for mandate is GRANTED. Our prior Order Certifying Question To The Supreme Court Of Oregon is hereby VACATED. The question certified to the Oregon Supreme Court shall be withdrawn and our clerk of court shall transmit a copy of this order to the Oregon Supreme Court with advice that we withdraw our certified question which is now moot in light of the parties' resolution of the appeal. Also, the clerk of our court is instructed to issue the mandate in this case.